Citation Nr: 0713491	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-12 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for chest pain.

5.  Entitlement to service connection for bilateral hip 
popping, claimed as a disability of the pelvis and femur. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
March 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from RO decisions that denied the benefits sought 
on appeal.  

It is noted that the veteran was scheduled to appear at a 
Board videoconference hearing on March 19, 2007, but he 
failed to report for such.  He later explained in a March 26, 
2007, letter that he was unable to attend the hearing due to 
transportation problems, and he requested that his hearing be 
rescheduled.  The Board construes the aforementioned 
statement as a motion for a new hearing date, and finds that 
good cause is shown for his failure to report.  See 38 C.F.R. 
§ 20.704(d) (2006). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the Board has granted the veteran's request 
for a new hearing date.  As such, this case needs to be 
returned to the RO so that a Board videoconference hearing 
may be scheduled.

To ensure full compliance with due process requirements, the 
appeal is remanded to the RO for the following development:

The RO should schedule the veteran for a 
videoconference
hearing in accordance with applicable procedures.  
The 
veteran and his representative should be 
provided with notice as to the time and place to 
report 
for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

